Title: Charles Willson Peale to Thomas Jefferson, 2 May 1815
From: Peale, Charles Willson
To: Jefferson, Thomas


          Dear Sir  Belfield May 2d 1815.
          Your favor of the March 21st came in due time—and a rainy day now gives me leasure to write, to thank you for your interresting letter, abounding with useful information to the farmer and Mechannic. You observe that the winter has been hard.—the Spring appears to be backward, I hope it will be favorable to our fruits, the last year gave us but little. My small green House accidently constructed keept the Plants during the severity of the winter remarkably well To trace a spring in my falling Garden, we had dug out a large hole in the Earth, this hole I thought if covered over might be useful to keep Turnips and other roots, therefore it was arched over, the tryal proved that it was too warm and moist, every thing of the vegetable for our tables, grew & were spoiled. I built a front, to the sa south, of Glass winddows, in which front building are put the pots of Plants on shelves, no fire is necessary to keep Pa Plants in such situation. The spring is covered in the cave, and the water by a trunk carried to a bason below. I believe that the springs within the Earth are all seasons of equal temperature, that our feelings induce a belief that they are warm in winter & cool in summer; the same with sellers and Caves—Perhaps a Green-house of considerable size might in this manner be constructed to save all the expence of fuel; a great quantity of air keept from impression of the  external air by a thick body of Earth, would mix with the air in the front of such cave, where the necessary light must be had for Plants, But to render such Green-house complete it might be necessary to have double windows, this of course would be expensive, yet in the end a great saving, for as Doctr Franklin said, “it is cheaper to build two Chimnies than to keep one fire,”—I do not think Mr Halls invention will benifit the farmer, it is necessary to plow the land to put it in order for other crops, and it is also necessary to manure the whole land to fit it to nourish the long extending roots of Corn. Our land properly prepaired will produce fine Corn in rows 5 feet apart and two or 3 Grains at 2½ feet distance, which were we to place the rows 6 feet apart I suppose is planting more corn on the acre, I have made no calculation on what the difference would be. Amongst a variety of cast mould boards, I could find none of the shape of that, your plan gives, and I had, some time past, meditated making some tryal at forming a patern to get some castings made, I could not determine on the material to make the patern—I was fearful of the warping of a thin patern of wood or pasteboard, but suppose there is no difficulty of casting from another casting, If I have your permission when I receive your Plow, will get some cast by it, that others may be benefited by getting so perfect a form to so important an Utensal Utensil as the Plow. I have conversed with many engenious farmers who have thought that they knew how to make good forms to their mould boards, some have told me that after making their mould-boards to what they thought a good form and after plowing with them, that they observed at what points was most worn, that in such places they trimed off. my oppinion is that all the Mould boards I have seen, have hollows where they ought not to be, and such hollows brake the sods in the action of turning them over, thus increaseg the labour of breaking a tough sward in addition to that of turning it over.
            With respect to the spin springs for sails of large of large wind-mills, I believe there will be no difficulty, or no more than in my small ones, they must be stronger in the proportion to their office—But in a large wind-mill I would not make each sail large, no wider than the common sheet Iron, prefering such to canvis, and being painted would be very durable. The spring should be regulated by a Screw: thus 
          The end of spring with a link to connect to the staple in the sail, and this staple should be placed near to the joint of the sails motion, in order to obtain only a small motion of the spring. I have found that in my first plan of making the spring work or pins, that the constant motion on the pins subjected them to be soon worn out, the joints of the link should be strong or with washers to prevent as little wear as possible. long and continued motion will undoubtably wear out by friction, therefore, in such parts as can be supplied with oil from resevoirs, should be adopted to save trouble and attention, such as the Boxes of of the main shaft and crank, and  friction wheels.
           The Corn shelling machine with 2 cylinders is a good invention; and I believe will work well with a small crank received receiveg its motion from the foot of the person feeding it—mine is mooved by a band from a Drum in the mill—by the weight of a log of white oak 2 feet long & 20 Inches diameter, its motion from the foot with very little exertion will be powerful enough for the shelling, the young man who made that I have, told me of their working satisfactorlily where he made them (at Columbia)—I remember seeing a machine with a single Cylinder such as you describe at the Philosophical Society, exhibited if I remember right by the inventor, but I do not remember whether it was a solid or hollow cylinder? the objection of not adapting itself to the different sizes of Corn at the time, Struck me, and thinking to obviate this fault I thought of placing a strong springs over the axis—and intending to make such a machine, I spoke of it to the young man who by chance had been employed in making those of 2 Cylinders and by his recomdation I was induced to employ him to make me one. If you wish to have one I will order one to be made. I admire the simplicity of your machine  for cutting straw—that I have made must have cost me near 20$, and it is like many other of my contrivances, costing  much more than can be saved of labour in my time. the chief consolation I have that I am amused, and by that and much labour I am keept healthy and happy—To be sure, I now and then meet with a hard rub—such as no prudent man will be at the cost of making a thrashing machine, who has only a few acres of land—of making wind mills to pump water, when the common Pump and little labour of the men on a farm wuld would give the necessary supply. &c &c. But I have the pleasure of at least believing that my exertions may benefit others. These are innocent amusements, provided no one suffers that is under my charge. With respect to the  principle of the Coffee mill for getting out clover seed, that I have used is a perfect cylinder of 6 Inches diameter & 2 feet long, this had been bored out of large hard pine timber, then sawed into through  lengthways and ribs of wrought Iron nailed close togather round each side, and a turned shaft about 4½ diameter, and on which is nailed ribs also of wrought Iron, in a spiral form,  the  clover is put into a hopper  on one side of the core or shaft at the top, an oblong hole below 3½ Inches long & one Inch wide, & a pin passes lengthways through this opening, which being pushed forward prevents the clover from coming out until it is ground sufficiently to free the seeds from the husks. From this it falls into a trough on the bottom is a wire sieve, this Trough is placed decending in an angle of 45° with a board mooving up and down by means of a crank, in order to rub the seed from the husks, the seed & its dust passing through the wire to fans below—I ground out a little more than 4 Bushels of clean seed, I choose to tend the mill myself, but I found it a very unhealthy work, inhaling so much fine dust, although I covered my head with fine silk gause I found my lunges was ingured—& I was glad to quit such work. Yet I intend to make one or two hours more of experiment to assertain whether the Machine will perfectly grind out all the seed in one opperation—The work is not sufficiently expeditious in the size of my machine, I did not get out one bushel ⅌r day—but in a longer cylinder & suffered to deliver faster, it might be a substitute for grinding with Stones—But the getting out clover seed, unless it is carried into a seperate appartment for the fanning and riddling of it, is certainly a very unhealthy business, men who will work  in a clover-mills in Lancaster County, are paid double wages—I, at first thought, that I could make a considerable profit by selling the seed I might get from the farm; & if my clover mill could execute the work with ge greater speed, say 2 or 3 Bushels ⅌r day, then with the labour of 2 men occasionally one or two weeks, we might get from an 8 acre lot of 2d crop about $100. and the straw from the thrashing, add mat manure. Seed for our own use, may as well be sowed in the husk, and if we intend to sell, I have my doubts whether it well will not be the better mode to send it 8 or 9 mills miles to a clover mill & pay the tole. I have a  machine on the coffee-mill principle, it is a strong tub 20 Ins diameter at top & 1 foot at bottom, this with the Nut has wrought Iron ribs nailed on. I use it for braking corn cobs, unshelled corn put into it, shells & brakes the cobs to a size convenient for grinding with my Mill stones—some farmers say that the cobs is the better substitute for cut straw—and they send the corn to some farmers who have such mills but of  Cast Iron, for grinding their bark and afterwards to be ground  at grist mills. I grow no hemp, but of flax we are progressing to make all our house-linnen, sheets, Table cloaths, Towels, some coarse linnen, & a piece of fine for my Shirts—And this year we have sown more flax seed than heretofore—I proposed to my farmer to fix a braker of flax to the Mill, but he told me that an equal stroke would not answer the purpose, that the quality would require sometimes hard & at other times more gentle strokes, I suppose the treatment of Hemp may be very different, the pounding of it in the manner you describe must be very important.
          My Son Franklin has commenced making Machinery for carrying on the Cotton Business, and employs his to two brothers in the work. Linneus and Titian, they all possess talents for  mechanic labours—Franklin in one years practice, with Messrs Hodgson, English men bred to the machine manufactory, became one of their best hands.—The Youth was always emulous to execute his work in the neatest and best manner. Every machine they make use off, b must be of made by themselves, I cannot afford to purchace any thing more than the materials for them to work on.
          Franklin, not 21 years of age, has taken to himself a wife, perhaps  he should have waited untill his manufactory had got into full opperation and some profits coming in from the labours, m My life has been a continued exertions of all my powers in various impo imployments—and I have trusted to others to educate my Children, all that I have done was  by my conversations to stimulate them to good actions, I have never used coehersive means, except in a very few instances with the youngest of them, and I beleive then very little good accrued. I have ten Children, five of them married. I am now in my 75th Year; and it is my wish to settle all my worldly affairs in the best manner I can—The Museum must be sold, for if it is not disposed off, before my death, a division of it will be its distruction—when I applied  to the Legeslature to grant me permission to extend it over the wings of the state-House, I then offered to secure its permanency there, which would have given the state of Pennsylvania the honour of an important establishment without one cent of cost to her. The chief opposition came from some of our members of Philada and its invirons, I became disgusted with their weak & illiberal conduct, & therefore determined never to trouble them more—a s Senetor from the City, who always invied me the previledge I had of the use of the State-House, last winter by his industry, got a Bill passed to make me pay $400 ⅌r year Rent—This I assented to, as the best mode for me at present—as the Museum in the last 7 years has continued to advance in its income, and by my Son Rubens e talents and exertions renders renderg it continually more and more interresting—in the City of Philada it is worth from $120,000 to 130,000, and by an increase of inhabitants with care & good management its income may be increased. My present Idea is to dispose of it by Lot—The plan is now under consideration, I must enquire what will be the cost amost amongst those who are active in this kind of business, my I have thought that when a certain number of Names have been, in Philada, have subscribed, that then they should appoint a President and Directors to manage the business & see what is comprized in the Museum, and guard against any part being taken from it, and every increase made as usial; that all the  monies arising from the sale of tickets should be safely deposited in Banks, and not subject to my controle untill a transfer of the property is made. The Museum ought to belong to Government, yet it should be seen by a payment of a small sum, which would pay the expence, which would pay the expence of attendants and support the institution in good order. An individual may do a great deal by industry for its improvement, yet legacy legacies and donations would be more numerous & of greater value, when in the hands of the Public, and a great many more Persons would exert themselves to increase its stores. I will be much obliged to you for your sentiments on this subject, before I begin to act; I have yet to advise with my friends & the friends of the Museum—My Reasons independant of my fears of its being divided—or being the cause of strife amongst my Children in case of my departure, is, that I might give to such of them as now really want the aid of money to put them in a better way to make themselves independant. Aid in these moments will be infinitely more acceptable, than in a times when they could do without it. My Son Rembrandt I fear has ventured on too great an undertaking in his Establishment of his Museum in Baltimore. He possesses great talents and is indefaticable in his labours, but his constitution is not strong, and he has a large family—but if he meets with great difficulties his he is apt to dispond, or be dishartened.
          There is no need for me to trouble you with details of  the situation of my Children, some can do without my aid, yet to those most needy, I should wish to see how they would use what I should chuse to give them—as I deem it prudent “to keep the loaf in my own hands” and parting with a slice as occasion might require. And on my own account I might indulge in some improvments on the farm, and occasinally make some short excursons abroad.
           At Present I have very little trouble in the Management of the farm, having two young men that take all that care & labour off my hands—my principle work is in the Garden, and to put my thorn Hedges in good order, and also to do what I find is necessary to Machinery at the Mill—I had forgot one other of my imployments, namely, to oblige some few friends by my giving them the means of masticating their food. I have for many years practiced the making of artificial Teeth of a variety of Ivory & by my practice have acquired the knowledge of giving relief in some difficult cases—but as all sorts of Ivory, bones, and even shells are all subject to decay—I have lately been prepairing to make some essays at making them in Enamel—for the little small quantity of work that I shall ever do, perhaps it is scarcely worth the trouble & expence of making a furnace & prepairing the Materials & then make many tryals before I can expect to succeed to my satisfaction. Yet if I am successfull in making a good Enamel I may give an important business to some ingenous Person who may relieve the distresses of many who want teeth for health as well as beauty. I am not unconcious that I have mispent much of my time, a steady habit to any one object perhaps would have been more advantagous, I can reconcile this conduct to myself, because it has constituted much of my happiness—but the judicious and prudent, will condemn me! It seems almost impossible to forbear putting my hands to execute what the fancy dictates, but having frequently trifled away my time I have of late paused, and turned over in my mind the means and the end, and sought advice from my friends. Yet at this moment I am doubtful whether my actions are governed by Wisdom—I frequently think that my Pensil ought not to lay Idle. I still fancy that I could produce things worthy of notice; more valuable than my mechanic labours, b By a diversity of objects, times flies swiftly away like a dream.
           I turn again to your interresting letter, and think how justly you describe the principle of the Pendulum’s motion, it induces a desire to see what the man has done with his Pendulum moovements. The “Ingenious friend at Albany,” I think has not made any new discovry, Cranked axle-trees have long been used to lower the Bodies of carriages, and indeed the weight being placed low, appears to be the chief principle to prevent oversetting. Turning to the copies of my letters, I find that I had described the Corn shelling Machine in my letter of Dec:r 1813. By the use of it since that period I have found it very useful, and not much liable to derangement, the space between the large Roller & the frame where the Corn passes between the two rollers, must be small to prevent the cobs from getting in & breaking them. but truth in moovement & strength of parts in proportion to the power required, must always insure the just opperation of a Machine. I do not know that a log turned from the centre of its groath, would in any sensible degree become untrue by shrinking—I know that the rolling-press for copper plate printing sometimes require turning anew—whether it is caused by the axis not being put in the Center of the commencement of the groath of tree, or that one side may be of a more porus substance than another and thus be a cause of becoming untrue, should that be the case I see no other resourse in the corn shelling Machine but to fix a rest, and then drive the pins most projecting from the centre of Motion.
          Since writing the  above I have conversed with the Person who make made my shelling Machine, and he says that Apple-Tree turned, in drying becomes oval, and Hickory next, but that white-oak scarcely alters in its form from true roundness by seasoning. He says that he has a good log, and he will make a Machine for me when I may give him notice. I have desired him to save the stuff until I can hear from you.
          
          Weaving by water is carried on by my next neibour, they are weaving Muslin, and I suppose there is no difficulty in weaving other goods by the same means, each loom weaves 30 Yards pr day, they appear to work well, in a short view I  took of them the other day,. The owner took a Patent for his improvements on the Machine, He had in hand a Machine for dressing, or rather for the sizing  the thread, of his own invention, whether it is a good principle or not, I do not know. I believe that he permits the joiner who made his Machines, to sell them weaving and dressing Machines when wanted, I cannot be certain at what price.My Son Franklin has never seen the old spinning Jenney, he thinks that the wheel machines works well, but I suppose much of the goodness of the work, will depend on the accuracy with which such Machines are made. Franklin discourraged me from putting a pr of small fulling stocks in my Mill where I had left a convenient corner for them, his reasons were, that the repeated shocks of lifting the shaft, was cause of derangement to the Water wheel, that such wheels should be purposely constructed; of great strength, for a fulling mill.
          What you remark on Patent improvements on thrashing Machines is verified in a Patent Machine, with a drum studded with a great number of Iron pins, belonging to Mr Johnson in the upper part of Germanton, Mr Johnson tells me that it is out of order, and not worth the attempt of repair. I wish to know if the thrashing Machine you approve off—will clean the wheat to be merchanable merchantable  in the same opperation of thrashing—Mine blows off the Husks, but carries too many long straws with the Grain, so that we are obliged to pass the wheat through the common Fan. Does the dashers on the Drum strike upwards or downwards?—one Gentlman told me that a Machine he had seen, struck downwards and the grain want went through a hollowed Grating, out of which the straw was thrown out on the back or opposite side, free of all grain; that the grating was near to the Drum & imbraced about half of it.Your Grandson has fulfielded fulfilded his duty to the community by taking to himself a wife, I wish him a great deal of happiness, numerous ofspring, and a long life—I offended hm him once or twice, highly, while he was with me, by some severe remarks I made on the folly of dueling. I w have always felt it my duty to speak on the motives which actuate men of that character, when in the company of Young men, and being fearful that young Mr Jefferson might resent some of the foolish and Idle Chattering of a profligate set of young men, his companions attending the Medicale Lectures, I found he took fire when he heard any illiberal remarks  on his Grandfather, I endeavored to make him dispise and consider such offenders, as beneath his notice, much more his resentment,. I was alarmed, as several duels had taken place amongst the Pupils—and uttered much contempt on Duellists, I did not know that Thomas’s father had fought a Duel, untill he told it to me with some warmth. I loved him the more for his filial Affections, and, for his and friends benefit, my severity was directed against that greatest of follies, Duelling.
          By keeping my letter open, and now & then taking up the pen, I have touched on a variety of subjects, and now think it time to conclude, well knowing that very little is worth your time of reading it, yet I am much interrested in getting an answer to some parts, especially about the final disposition of the Museum. In the last year, twice, I have been in danger by accidents, of sudden death, I promise myself in future to be cautious, in my labours, to avoid danger—But dangers may happen even with the most prudent; then how necessary it is to be always prepaired against what cannot be foreseen—The government of our  Passions, and  prudential care will make man last untill the machine is worn out by age; natural decay, as all nature d testifies. May you my dear Sir, last untill you feel no pain in leaving this world, is the earnest prayer of
          your obliged friendC W Peale
        